                Case 1-19-40623-cec             Doc 25       Filed 11/12/19        Entered 11/12/19 11:46:04
                                                                                                             ALABAMA        ILLINOIS
                                                                                                             CALIFORNIA     MISSISSIPPI
                                                                                                             CONNECTICUT    NEVADA
                                                                                                             FLORIDA        NEW JERSEY
                                                                                                             GEORGIA        NEW YORK

420 Lexington Avenue, Suite 840
New York, New York 10170
(347) 286-7409
www.mccalla.com

                                                               November 12, 2019

        Via ECF
        Hon. Carla E. Craig
        U.S. Bankruptcy Court, EDNY
        Conrad B. Duberstein Courthouse
        271-C Cadman Plaza East - Suite 1595
        Brooklyn, NY 11201-1800

                                   RE:      In re: Norma Bryant
                                            Case Number 1-19-40623-cec
                                            Motion for Relief from Stay


        Dear Judge Craig,

               This letter is to advise all interested parties that the Motion for Relief from Stay for the
        above-stated matter brought by JPMorgan Chase Bank, National Association at docket entry #23,
        has been settled with a conditional order to be submitted shortly.

                                                                        Respectfully Submitted,

                                                                        /s/_Melissa Licker ___
                                                                        Melissa Licker




              420 LEXINGTON AVENUE, SUITE 840, NEW YORK, NEW YORK 10170 | P: 347.286.7409 | F: 347-286-7414 | MCCALLA.COM
